                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

In Re: Oil Spill by the Oil Rig “Deepwater *            MDL NO. 2179
  Horizon” in the Gulf of Mexico, on April *
  20, 2010                                 *
                                           *            SECTION J
                                           *
This document relates to: ALL ACTIONS *
                                           *
                                           *            Honorable CARL J. BARBIER
                                           *
                                           *
                                           *            Magistrate Judge SHUSHAN
                                           *
                                                   *

                      FIRST AMENDED PRETRIAL ORDER NO. 12

                                       Electronic Service

        [Pretrial Order No. 12 (“PTO 12”) issued on October 26, 2010, and governed electronic
service in this Multidistrict Litigation (“MDL”). It recently was brought to the Court’s attention
that some of the information in PTO 12 is outdated. Plaintiffs Liaison Counsel and counsel for
BP, with assistance from File & ServeXpress, have submitted a proposed First Amended Pretrial
Order No. 12, which corrects this information. The Court hereby enters the First Amended
Pretrial Order No. 12.

       Previously, the Clerk of Court would file a copy of PTO 12 in the docket of member
cases consolidated with MDL 2179. Moving forward, the Clerk of Court is instructed to file a
copy of this First Amended Pretrial Order No. 12, rather than the original PTO 12, in the docket
of member cases consolidated with MDL 2179. The Clerk of Court need not file a copy of the
First Amended Pretrial Order 12 in cases already consolidated with MDL 2179.]

       By Stipulation of Plaintiffs’ Liaison Counsel and Defendants’ Liaison Counsel:

       IT IS HEREBY ORDERED that whenever service is required by the Federal Rules of

Civil Procedure, in lieu of the methods set forth in Rule 5(b), any party may “deliver a copy” of

the document by following the procedure set forth below:

1.     In order to facilitate case management, document retrieval, case organization and

expeditious, efficient and economical communication by and among counsel, the parties will
utilize the services of File & ServeXpress and its litigation system for providing electronic

service, storage and delivery of court-filed and discovery related documents through a secure

website.

2.     All attorneys of record in this litigation on whom service of documents must be

effectuated shall, within ten (10) days of the entry of appearance for a new attorney of record, or

the docketing of their transferred case, whichever occurs earliest, (1) obtain an e-mail address

and access to the internet’s World Wide Web (the “Web”) if they do not have an e-mail address

and Web access; (2) forward to Liaison Counsel (James P. Roy and Stephen J. Herman for

Plaintiffs at service@mdl2179plc.com and Don K. Haycraft, Kerry Miller, Don Godwin, Phillip

A. Wittman, and Deborah Kuchler for Defendants at liaison2179@liskow.com) a fully

completed “MDL 2179 Counsel Contact Information Form,” attached hereto as Exhibit A, and

(3) sign up for electronic service in this litigation by completing the application located at the

Web site for File & ServeXpress located at http://www.fileandservexpress.com.              File &

ServeXpress can be contacted on a 24 hour basis, seven days a week, for any inquiries or

technical assistance at (888) 529-7587. In addition, each attorney is instructed to review Exhibit

B attached to this Order which sets forth the procedure for registration with and service through

File & ServeXpress so that they can timely register.        See Exhibit B, File & ServeXpress

Welcome Kit.

3.     In order to effect service of any document submitted by a party to File & ServeXpress, on

the same day that any document is filed with the Clerk of Court for the United States District

Court for the Eastern District of Louisiana in this matter, the counsel of record who is filing the

document, or in the case of an unrepresented party, the unrepresented party who is filing the

document, shall upload the document, including all exhibits and attachments, to File &




                                                -2-
ServeXpress, by electronic transfer (either as a word-processing document, PDF file, or TIFF

file). Documents sent to a File & ServeXpress by electronic transmission shall be up-loaded

directly to the File & ServeXpress at https://secure.fileservexpress.com/Login/Login.aspx.

4.      File & ServeXpress’s system will upload all documents (all references to “document”

include exhibits, if any) in Adobe PDF electronic format onto an Internet website maintained by

File & ServeXpress, which is privately funded by the parties (“the Oil Spill MDL 2179 E-

Service Website”), where counsel of record who are registered users of the File & ServeXpress

system may access the copy.

5.      Once a document is uploaded and submitted electronically, File & ServeXpress shall

send an e-mail to all registered users notifying them that the document has been posted to its

Website. The e-mail shall also contain a hypertext link(s) to the document location(s) on the

System (or, if so designated by the recipient, the e-mail shall have the document attached

thereto).

6.      Unless another Order of this Court specifies a different method for service upon counsel,

any document electronically served via File & ServeXpress pursuant to this Order shall be

deemed to have been served under the Federal Rules of the Civil Procedure.

7.      Any documents served pursuant to this Order shall be deemed to be served by mail under

the Federal Rule of Civil Procedure 6(e).

8.      All pleadings will be titled to clearly identify (1) names of the filing/serving party, (2) the

precise title of the pleadings, (3) the date of the pleading was filed with the Clerk of Court for the

United States District Court for the Eastern District of Louisiana in MDL 2179, and shall be

uploaded to all cases related to the pleading (including to a multi-party lead or master case if




                                                 -3-
multiple parties are named in a particular case). File & ServeXpress shall enable features to

allow the simultaneous uploading of a pleading into multiple cases to accommodate this request.

9.     When serving pleadings or other documents filed into the record, all counsel must use the

following uniform Certificate of Service:

                                 CERTIFICATE OF SERVICE

          I hereby certify that the above and foregoing [DOCUMENT] has been
          served on All Counsel by electronically uploading the same to File &
          ServeXpress in accordance with Pretrial Order No. 12, as amended, and that
          the foregoing was electronically filed with the Clerk of Court of the United
          States District Court for the Eastern District of Louisiana by using the
          CM/ECF System, which will send a notice of electronic filing in accordance
          with the procedures established in MDL 2179, on this ___day of ________,
          20____.


                                                (Signature of Filing Attorney)

                                                _________________________________

10.    When serving discovery or other documents not filed into the record, all counsel must use

the following uniform Certificate of Service:

                                 CERTIFICATE OF SERVICE

          I hereby certify that the above and foregoing [DOCUMENT] has been
          served on All Counsel by electronically uploading the same to File &
          ServeXpress in accordance with Pretrial Order No. 12, as amended, on this
          ___day of _______, 20_____.

                                                (Signature of Filing Attorney)

                                                _________________________________

11.    Only Registered Oil Spill MDL Litigation Firms are permitted and able to access the Oil

Spill MDL 2179 E-Service Website using File & ServeXpress. Registered Oil Spill MDL

Litigation Firms will be limited to authorized court personnel, counsel of record for any party

named in these proceedings, and their employees.           File & ServeXpress will provide each



                                                  -4-
Registered User designated by a Registered Oil Spill MDL Litigation Firm with username and

password to access the Oil Spill MDL Litigation cases. It is the responsibility of each Registered

Users for the firm to inform File & ServeXpress of changes to the Registered Users for that firm.

Disclosure of username or password to third parties by the Registered Users to whom they are

assigned is strictly prohibited.

12.    File & ServeXpress shall perform all administrative functions to the system. Once

initially registered, File & ServeXpress shall be responsible for the registration and confirmation

of all contact information for registered users. After initial enrollment/registration, it shall be the

responsibility of the registered users to keep current their contact information by noting any

changes directly on the File & ServeXpress Website.

13.    All registered users shall be bound by any Confidentiality Order that this Court may

issue. File & ServeXpress will also be bound by the terms of said Confidentiality Order.

14.    The File & ServeXpress system shall contain an index of all served documents for the Oil

Spill MDL 2179 litigation that is searchable and able to be sorted according to methods that

provide useful 24 hour/seven day a week access to the documents via the Web.

15.    Service of Court Orders: Liaison Counsel are required to serve and distribute all orders of

the Court on all counsel of record. Such service of Court Orders by Liaison Counsel shall be

accomplished electronically through File & ServeXpress. Liaison Counsel shall assist File &

ServeXpress, to the extent necessary, to assure that Orders are uploaded and transmitted

promptly by File & ServeXpress; however, File & ServeXpress shall be responsible for

coordinating the retrieval of Orders directly from the Clerk of Court for MDL 2179.




                                                 -5-
16.    Plaintiffs’ Liaison Counsel and Defendants’ Liaison Counsel shall meet and confer

regarding the filing of any document that is filed with the Clerk of Court under seal that may

contain discovery material covered by any Confidentiality Order that this Court might issue.

17.    At each Counsel’s discretion, private documents may be uploaded to File & ServeXpress

and the transaction marked as “Serve-Only-Private” to restrict access to anyone but the served

case parties, or counsel may opt to instead upload a “Cover Sheet” and deliver said private

documents in hard copy fashion to the other parties.

18.    Effective Immediately, all service of documents filed in the MDL shall be made via File

& ServeXpress. Attorneys who fail to register will no longer receive service of documents filed

in the MDL. Furthermore, all counsel shall immediately update and notify Plaintiffs’ Liaison

Counsel and Defendants’ Liaison Counsel whenever the contact information on Exhibit A

changes.

       New Orleans, Louisiana, this 2nd day of June, 2016.



                                     _____________________________________
                                     CARL J. BARBIER
                                     UNITED STATES DISTRICT JUDGE




                                               -6-
                  Case 2:10-md-02179-CJB-SS Document 600-1                      Filed 10/26/10 Page 1 of 1



                      IN RE: OIL SPILL by "Deepwater Horizon"
MDL 2179                                                 SECTION: J                          JUDGE CARL BARBIER
                         MDL 2179 Counsel Contact Information Form
                                                     Please print or type below.

                                                ATTORNEY INFORMATION
Check                                                                                            Third Party
One
                  Plaintiff Counsel                           Defense Counsel
                                                                                                 Defense Counsel
Last Name                                        First Name                         Middle Name/Maiden      Suffix


Bar Number                                                    E-mail Address


Party Representing


Direct Dial No.                                  Cell Phone                         Pager


Secretary Name                                                Paralegal Name



                                                 LAW FIRM INFORMATION
Firm Name


Address


City                                             State                              Zip


Phone                                                         Fax


Other members of firm involved in this litigation:




Signed                                                                              Date

                                                                                                  EXHIBIT A
Exhibit B:
File & ServeXpress Welcome Kit
Only registered Oil Spill Litigation Firms are permitted and able to access the Oil Spill MDL
Litigation using File & ServeXpress. Registered Oil Spill MDL Litigation Firms will be limited to
authorized court personnel, counsel of record for any party named in these proceedings, and
their employees. File & ServeXpress will provide each Registered User designated by a
Registered Oil Spill MDL Litigation Firm with a user name and password to access the Oil Spill
MDL Litigation Cases.

If this is your firm’s first use of File & ServeXpress, you will need to create an account. Your
firm must designate an organization administrator who will create the account and add users.
The administrator will follow the “Instructions for New Subscribers” in Section A below.

If your firm has a File & ServeXpress account, contact your firm’s organization administrator to
obtain a user name & password for yourself and anyone else who will need to serve or access
documents in the case(s). The administrator will follow the “Instructions for Existing
Subscribers” in Section B below.

   •   If you already have a File & ServeXpress user name and password, you do not need to
       re-register.
   •   To find out if your firm currently has a registered File & ServeXpress account, or to find
       out the name of your administrator, please call Client Support at 1.888.529.7587.


Section A: Instructions for New Subscribers
(Administrator sets up account and registers users)

1. Visit https://os.fileandservexpress.com/web/ui/welcomepage.aspx to begin the registration process.
2. Add organization information.
3. Add user information for your firm’s administrator (primary contact).
4. Add user information for every attorney and staff member in your firm who will need a user
ID and password. Include full name, phone, fax, email and bar number (for attorneys). All
attorneys of record must have a user ID and password.
5. Review system requirements.
6. Review and accept the “Terms of Service Agreement”.




©2016 File & ServeXpress
Section B: Instructions for Existing Subscribers
(Administrator registers new users)

1. Sign on to https://secure.fileandservexpress.com/Login/Login.aspx
2. Click “File & ServeXpress Preferences” in the upper-right hand corner of the screen.
3. Click the Add User link in the left-hand column under My Organization Profile.
4. Enter user information for every attorney and staff member who will need a user ID and
password. Include the individual’s full name, phone, fax, email and bar number (for attorneys).
All attorneys of record must have a user ID and password.

Training

We strongly recommend that all of the users in your firm (including attorneys) take advantage
of File & ServeXpress complimentary online training classes.

Classes will cover:

   •   The basics of using File & ServeXpress to serve documents.
   •   How to retrieve your documents.
   •   Setting up user preferences.

To register for a class, visit our Training Landing Page, click on “All Other Jurisdictions” and
register for the “Introduction to e-Service Only” class. An on-demand recording of the class is
also provided on that page for your convenience.

Please feel free to contact Client Support with your questions at 888-529-7587. You may also
email fileandservetraining@fileandservexpress.com with any training inquiries.




©2016 File & ServeXpress
